Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendments and remarks filed 12/3/2020.
Information Disclosure Statement
The IDS filed 11/9/2020 has been considered.
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Regarding claim 1, 11, and 22 the applicant asserts the following:

    PNG
    media_image1.png
    454
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    751
    572
    media_image2.png
    Greyscale

	However the applicant has failed to provide an affidavit showing unexpected results, wherein a contact formed for a source or drain is uniquely novel in duplicating the element.  As is well known in the art of semiconductor manufacturing contacts between source or drain are 
	Additionally pertaining to the range as specified in the interview it was suggested and actual range be incorporated in the limitations, not just a vague statement of a range, which is met by any characteristic of an alloy material similar to the instantly claimed limitations so presented.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species as indicated 5/19/2020 in the reply filed on 5/19/2020 is acknowledged.
Information Disclosure Statement
The IDs filed 11/30/2018 has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 11-16, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al.,  US PGPub 2012/0273856 A1.

1.    (Original) Ishikawa et al., shows a semiconductor device, comprising: a channel including a first semiconductor material; a source contact coupled to the channel, the source contact comprising a first Heusler alloy; and a drain contact coupled to the channel, the drain contact comprising a second Heusler alloy ([0025], [0031], [0043]; Fig. 3).
	Ishikawa et al does not explicitly show the Heusler contact is formed for both source and Drain.  However it does teach the contact is used and repeating the contaqct type is within the ordinary skill at the time of the reference since the contacts would still function the same.
2.    (Original) The device of claim 1, wherein the first Heusler alloy is lattice-matched to the first semiconductor material within a first predetermined threshold [0027] to maintain source contact and drain contact resistances within a range.
[0027] The film thickness of the Cr layer having the bcc structure is preferably 3 nm or less. When the film thickness of the Cr layer is 3 nm or less, the lattice constant of the ferromagnetic layer having the bcc structure can be taken over. This makes it possible to control the lattice constant of the Heusler alloy formed on the Cr layer by the ferromagnetic layer having the bcc structure and the Cr layer having the bcc structure as the underlying layers. 
Through this it is shown the lattice constant of the ferromagnetic layer having the bcc layer can be taken over.  This would lead to a resistance within a range of the materials used.  [0042] shows the materials overlap with those of the instant application.  Using similar materials would lead to the same characteristics for the layer formed.  (Applicant has provided materials which diverge from the reference 
3.    (Original) The device of claim 1, wherein the device is a strained silicon transistor, the first semiconductor material comprises Si (111) [0043], and the first Heusler alloy comprises Co2FeSi [0043] and [0062].
4.    (Original) The device of claim 1, wherein the device is an III-V transistor, the first semiconductor material comprises GaAs [0043] 
i.e. [0043] In addition, the first, second, and third embodiments explained above are characterized in that the semiconductor substrate is a substrate having one of an Si single crystal, Ge single crystal, GaAs single crystal, and Si--Ge single crystal on at least the surface, or a silicon-on-insulator (SOI) substrate..
5.    (Original) The device of claim 1, wherein the device is an III-V transistor, the first semiconductor material comprises GaAs [0043] and the first Heusler alloy comprises Co2CrFeAl and the second Heusler alloy comprises Co2CrFeAl [0064].
11. (Original) An electrical system comprising: a memory device, a display, and a processor coupled to the memory device and the display, the processor including a transistor, and the transistor including: a channel including a first semiconductor material; a source contact coupled to the channel, the source contact comprising a first Heusler alloy; and a drain contact coupled to the channel, the drain contact comprising a second Heusler alloy ([0025], [0031], [0043]; Fig. 3).
	Ishikawa et al does not explicitly show the Heusler contact is formed for both source and Drain.  However it does teach the contact is used and repeating the contaqct type is within the ordinary skill at the time of the reference since the contacts would still function the same.

0008] According to a first aspect of the present invention, there is provided a magnetoresistive effect element comprising: a first ferromagnetic layer having a body-centered cubic lattice structure; a Cr layer formed on the first ferromagnetic layer and having the body-centered cubic lattice structure; a Heusler alloy layer formed on the Cr layer; a barrier layer formed on the Heusler alloy layer; and a second ferromagnetic layer formed on the barrier layer.
[0027] to maintain source contact and drain contact resistances within a range.
[0027] The film thickness of the Cr layer having the bcc structure is preferably 3 nm or less. When the film thickness of the Cr layer is 3 nm or less, the lattice constant of the ferromagnetic layer having the bcc structure can be taken over. This makes it possible to control the lattice constant of the Heusler alloy formed on the Cr layer by the ferromagnetic layer having the bcc structure and the Cr layer having the bcc structure as the underlying layers. 
Through this it is shown the lattice constant of the ferromagnetic layer having the bcc layer can be taken over.  This would lead to a resistance within a range of the materials used.  [0042] shows the materials overlap with those of the instant application.  Using similar materials would lead to the same characteristics for the layer formed.  (Applicant has provided materials which diverge from the reference it would be suggested to distinguish the instant application by utilizing material combinations or alloys not present in the reference. 

13.    (Original) The system of claim 12, wherein the first predetermined threshold is 10%.
	(Ishikawa et al. does not explicitly show the first predetermined threshold is 10% to represent a difference between a lattice parameter of the first heusler alloy and a lattice parameter of the first semiconductor material when the first heusler alloy and the first semiconductor material are lattice matched.  i.e. [0027] The film thickness of the Cr layer having the bcc structure is preferably 3 nm or less. When the film thickness of the Cr layer is 3 nm or less, the lattice constant of the ferromagnetic layer having the bcc structure can be taken over. This makes it possible to control the lattice constant of the Heusler alloy formed on the Cr layer by the ferromagnetic layer having the bcc structure and the Cr layer having the bcc structure as the underlying layers.
0008] According to a first aspect of the present invention, there is provided a magnetoresistive effect element comprising: a first ferromagnetic layer having a body-centered cubic lattice structure; a Cr layer formed on the first ferromagnetic layer and having the body-centered cubic lattice structure; a Heusler alloy layer formed on the Cr layer; a barrier layer formed on the Heusler alloy layer; and a second ferromagnetic layer formed on the barrier layer).
14.    (Original) The system of claim 11, wherein the transistor is a strained silicon transistor, the first semiconductor material comprises Si (111)[0043], and the first Heusler alloy comprises Fe3-xMnxSi39 [0041].
15.    (Original) The system of claim 11, wherein the transistor is an III-V transistor, the first semiconductor material comprises GaAs [0043].
16.    (Original) The system of claim 11, wherein the transistor is an III-V transistor, the first semiconductor material comprises GaAs [0043], the first Heusler alloy comprises Co2CrFeAl and the second Heusler alloy comprises Co2CrFeAl [0064].
22. (Original) A method for forming a semiconductor device, the method comprising: providing a substrate; forming an oxide layer on the substrate; growing a Heusler alloy layer on the oxide layer; forming a pattern of the Heusler alloy layer; forming a channel based on the pattern of the Heusler alloy layer; and etching out part of the Heusler alloy layer based on the pattern  ([0025], [0031], [0043]; Fig. 3).


23.    (Original) The method of claim 22, wherein the substrate comprises MgO [0057] i.e. [0057] In the fourth and fifth embodiments explained above, as the ferromagnetic layer 12 having the bcc structure, it is possible to use iron (Fe), iron cobalt (Fe--Co), iron manganese (Fe--Mn), an alloy containing at least one of vanadium (V), niobium (Nb), molybdenum (Mo), tantalum (Ta), nickel (Ni), and tungsten (W) in addition to Fe, Fe--Co, or Fe--Mn, or a stacked structure of these ferromagnetic materials. Also, the film thickness of the Cr layer 13 having the bcc structure is preferably 3 nm or less in order to adjust the lattice constant of the Heusler alloy by that of the ferromagnetic layer 12 having the bcc structure. The film thickness of each of the amorphous layer 20 and MgO layer 11 on the lower electrode layer 41 is desirably a film thickness that allows tunneling of carriers. When the amorphous layer 20 is a conductor, the film thickness of the MgO layer 11 is desirably 3 nm or less by which carriers can tunnel through the layer. When the amorphous layer 20 is an insulator, the total film thickness of the amorphous layer 20 and MgO layer 11 is desirably 3 nm or less. 
[0058] MgO or Al.sub.2O.sub.3 can be used as the insulator layer as the tunnel barrier layer in the MTJ element. The film thickness of the tunnel barrier layer in the MTJ element is desirably a film thickness that causes no carrier spin relaxation and allows tunneling of carriers, and preferably 3 nm or less that is much smaller than the spin diffusion length.
24.    (Original) The method of claim 22, wherein the channel comprises GaAs [0043] i.e. [0043] In addition, the first, second, and third embodiments explained above are characterized in that the semiconductor substrate is a substrate having one of an Si single crystal, Ge single crystal, GaAs single crystal, and Si--Ge single crystal on at least the surface, or a silicon-on-insulator (SOI) substrate.
[0064] As an example of the present invention, therefore, a tunneling magnetoresistive effect element shown in FIG. 10 was manufactured. The procedure of the manufacture was as follows. FIG. 10 is a sectional view showing the structure of the tunneling magnetoresistive effect element of the example. The tunneling magnetoresistive effect element of the example shown in FIG. 10 had a structure in which a 1-nm-thick Cr layer 13 was formed in the interface between the CoFe layer 43 having the bcc structure and the Heusler alloy layer 14 made of Co.sub.2FeAl.sub.0.5Si.sub.0.5 in the structure shown in FIG. 9. The use of the Cr layer 13 makes it possible to reduce the roughness of the interface between the Heusler alloy layer 14 and tunnel barrier layer 15 in the MTJ element. After the film formation, the tunneling magnetoresistive effect element having this structure was annealed in a vacuum at 400.quadrature..


    PNG
    media_image3.png
    259
    501
    media_image3.png
    Greyscale


Claims 6, 7, 10, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, US PGPub 2012/0273856 A1 as applied to claim 1 and 11 above, and further In view of Colinge, US PGPub 2010/0276662 A1,
6. (Original) The device of claim 1, Ishikawa et al., shows the device of claim 1, above.
Ishikawa et al., does not explicitly show wherein the device is a tunnel field-effect transistor (TFET), wherein the first Heusler alloy comprises Ni2Mnln3, wherein the first Heusler alloy is coupled to the first semiconductor material, the first semiconductor material comprises GaSb. 
Coligne teaches wherein the device is a tunnel field-effect transistor (TFET), wherein the first Heusler alloy comprises Ni2Mnln3, wherein the first Heusler alloy is coupled to the first semiconductor material, the first semiconductor material comprises GaSb (Colinge Claim 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further used the device elements as taught by Coligne et al., in the general device of Ishikawa et al., with the motivation that similar materials are used and some of the same III-V materials are already shown.  
7.   The device of claim 1, Ishikawa et al., shows the device of claim 1, above.
Ishikawa et al., does not explicitly show wherein the device is a TFET, wherein the second Heusler alloy comprises NixCui-xMnSb coupled to a second material within the channel, wherein the second material comprises InAs.  
Coligne teaches wherein the device is a tunnel field-effect transistor (TFET), wherein the first Heusler alloy comprises Ni2Mnln3, wherein the first Heusler alloy is coupled to the first semiconductor material, the first semiconductor material comprises InAs (Colinge Claim 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further used the device elements as taught by Coligne et al., in the general device of Ishikawa et 
10. (Original) The device of claim 1, Ishikawa et al., shows the device of claim 1, above.
Ishikawa et al., does not explicitly show wherein the device is a junctionless nanowire transistor, and wherein the first semiconductor material comprises a nanowire.
Coligne teaches the device is a junctionless nanowire transistor, and wherein the first semiconductor material comprises a nanowire [0064].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further used a nanowire as taught by Coligne et al., as the transistor of Ishikawa et al., since interchanging the transistor type is within the scope of general art [0064]

17. (Original) The system of claim 11, Ishikawa et al., shows the device of claim 11, above.
Ishikawa et al., does not explicitly show wherein the device is a TFET, wherein the second Heusler alloy comprises NixCui-xMnSb coupled to a second material within the channel, wherein the second material comprises InAs.  
Coligne teaches wherein the device is a tunnel field-effect transistor (TFET), wherein the first Heusler alloy comprises Ni2Mnln3, wherein the first Heusler alloy is coupled to the first semiconductor material, the first semiconductor material comprises GaSb (Colinge Claim 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further used the device elements as taught by Coligne et al., in the general device of Ishikawa et al., with the motivation that similar materials are used and some of the same III-V materials are already shown.  
18. (Original) The system of claim 11, Ishikawa et al., shows the system of claim 11, above.

Coligne teaches wherein the device is a tunnel field-effect transistor (TFET), wherein the first Heusler alloy comprises Ni2Mnln3, wherein the first Heusler alloy is coupled to the first semiconductor material, the first semiconductor material comprises InAs (Colinge Claim 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further used the device elements as taught by Coligne et al., in the general device of Ishikawa et al., with the motivation that similar materials are used and some of the same III-V materials are already shown.  
21. (Original) The system of claim 11, Ishikawa et al., shows the device of claim 11, above.
Ishikawa et al., does not explicitly show wherein the device is a junctionless nanowire transistor, and wherein the first semiconductor material comprises a nanowire.
Coligne teaches the device is a junctionless nanowire transistor, and wherein the first semiconductor material comprises a nanowire [0064].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further used a nanowire as taught by Coligne et al., as the transistor of Ishikawa et al., since interchanging the transistor type is within the scope of general art [0064]

Claims 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, US PGPub 2012/0273856 A1 as applied to claim 1 and 11 above, and further in view of Kim et al., US PGPub 2014/0183453 A1.
8.    (Original) The device of claim 1, Ishikawa shows the device of claim 1 above.

Kim et al., teaches wherein the device is a MX2 transistor, wherein the first semiconductor material comprises a MX2 material, wherein M is Mo and wherein X is S. [0033]-[0034]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the device of Kim in the general device of Ishikawa with the motivation that some of the materials used overlap [0034].  The combination can be met with a reasonable expectation for success since some of the materials used are similar and the layers are [0031]-[0034].

9.    (Original) The device of claim 1, Ishikawa shows the device of claim 1 above.
Ishikawa does not explicitly show wherein the device is a MX2 transistor, wherein the first semiconductor material comprises a MX2 material, wherein M is Mo and wherein X is S.  
Kim et al., teaches wherein the device is a MX2 transistor, wherein the first semiconductor material comprises a MX2 material, wherein M is Mo and wherein X is S. [0033]-[0034]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the device of Kim in the general device of Ishikawa with the motivation that some of the materials used overlap [0034].  The combination can be met with a reasonable expectation for success since some of the materials used are similar and the layers are [0031]-[0034].
19.    (Original) The system of claim 11, Ishikawa shows the system of claim 11 above.
Ishikawa does not explicitly show wherein the device is a MX2 transistor, wherein the first semiconductor material comprises a MX2 material, wherein M is Mo and wherein X is S.  
Kim et al., teaches wherein the device is a MX2 transistor, wherein the first semiconductor material comprises a MX2 material, wherein M is Mo and wherein X is S. [0033]-[0034]

20.    (Original) The system of claim 11, Ishikawa shows the system of claim 11 above.
Ishikawa does not explicitly show wherein the device is a MX2 transistor, wherein the first semiconductor material comprises a MX2 material, wherein M is Mo and wherein X is S.  
Kim et al., teaches wherein the device is a MX2 transistor, wherein the first semiconductor material comprises a MX2 material, wherein M is Mo and wherein X is S. [0033]-[0034]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the device of Kim in the general device of Ishikawa with the motivation that some of the materials used overlap [0034].  The combination can be met with a reasonable expectation for success since some of the materials used are similar and the layers are [0031]-[0034].




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812